Title: Adams’ Minutes of the Argument: Special Court of Admiralty, Boston, 3–4 August 1773
From: Adams, John
To: 


       Fitch. Not charged with Murder. But as the Killing constitutes Pyracy.
       
       11. & 12. W, c. 7, §9.
       Petit Treason at common Law. 25. Ed. 3. defined Treason. Confining the Master, and taking Vessel into Possession and robbing him is Pyracy.
       Evidence presumptive. No Witnesses who saw the Transaction.
       1. Domat. 413. T. 6. That a Proof which convinces the Mind. 414. Signs, Tokens, Conjectures, and Presumptions.
       2. Sorts of Presumptions, 1. Proofs. 2. Only conjectures without Certainty. A necessary Connection.
       
       430. §4. Presumptions of 2 Kinds. Conjectures leave doubt.
       2. Domat. 666.
       Wood civil Law. page 302. Proof—plena, 2 Witnesses. 2 half proofs make one whole one.
       305. 6. Confession, not conclusive alone. Ought to admit the whole. —See this by all Means.—Defence must be proved.
       Appeal to the human Mind that it is impossible to divide his Confession.
       
       The 4 Persons were on board and said with Prisoner. Negatur.
       All 4 kill’d.
       Prisoner’s own Account. Blood spilt, where they came up.
       All 4 Missing 9 Mo. No Account of them.
       What supposition can be made, consistent with common sense.
       Prisoner found alone on board. All staind with blood, the decks reeking with blood.
       In Possession of Vessell, and evry Thing, disposing as he thought proper.—Mem. signal of distress.
       Woman delivered alone.
       Goods taken with the Maner.
       His Account improbable, incredible. Therefore makes vs. him not for him. Improbabilities.
       His Design in going only to get his Cloaths. Cost him much to come back by Land.
       No Wind he says.
       No Ax. Crowl says there was. They were to boards.
       Does not know the Boys Name.
       None of the other Vessells saw this Schooner.
       None heard the Gun but him.
       Incredibility that there should have been a Pirate Vessell. Boats could not board.
       He said the Box was gone, tho he said he had not been down the Hold.
       Rum on the Boards therefore not carried off.
       Fresh Meat, Butter, Cyder, Roots, &c. not taken.
       The Pirates must have trod in the blood, and left the Marks in Cabin, hold &c.
       
       Where was the Prisoner for fear of Impress. Hanging on the Stern.
       Is it possible he should have hung there a Minute.
       Why did not they discover him, when on the deck and when they came under the Stern.
       The Paint clean, not bruised nor broke.
       Manner of getting in incredible, impossible.
       Account of Coll. Doane different.
       If the Prisoner guilty would not every appearance have been as they were.
       Liquor, Cyder and Rum in the Pail, and the Cantien he gave, shews they were made drunk and then butchered.
       Conduct after he came ashore—wandering God knows where. No Account can be given of him. An opportunity to bring it ashore, the Money.
       Confident he should be discharged.
       Went a little Way, felt poorly, when he came back. The Witnesses say he could not go on board the Vessell then, but he might go where the Money was hid.
       All Night absent going to his Grandfathers. He pretended he was lost.
       Went to the Hay Yard to the End of the Stack, to get hay for his Horse.
       7 Months after, an handkerchief found.
       Otis Lorings Account—dont tell me, where.
       J. Quincy. Altogether presumptive.
       Wood civ. Law 276.
       Hawk. P.C.
       Viner. Ev. p. 95.
       Dig. 42. Tit. 2.
       
       Cod. 7. Tit. 59.
       1. Domat. 430. Thus in a criminal Action, &c.
       2. Domat. 668. 9. Consequences from certain facts, known and proved. The natural and necessary Connection between the facts proved, and those inferred.
       670.
       2. Domat. 618.
       1. Ld. Bacon. 251.
       2. Hawk. Hale P.C. 289.
       
       Ayliff 447. 8.
       Wood.
      